EXHIBIT 10.8

AMENDMENT TO

EMPLOYMENT AGREEMENT

WHEREAS, XTO Energy Inc., a Delaware Corporation (the “Company”) and Keith A.
Hutton (“Employee”) entered into an Employment Agreement, dated as of
November 18, 2008, effective as of December 1, 2008 (the “Agreement”);

WHEREAS, pursuant to Section 18 of the Agreement, the Agreement may be amended
by mutual written agreement signed by the Company and Employee (the “Parties”);
and

WHEREAS, the Parties desire to amend certain provisions in the Agreement as
hereinafter set forth in this Amendment to the Agreement (this “Amendment”).

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Parties agree as follows:

1. The second and last sentences of Section 6.1 are hereby deleted in their
entirety.

2. The first sentence of Section 13.2 is hereby amended by replacing the phrase
“an independent accounting firm retained by Employer on the date of
determination” with the phrase “the accounting firm acting as Employer’s
independent auditor immediately prior to the Change in Control.”

3. This Amendment shall be governed by and construed under the laws of the State
of Texas.

4. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

5. Except as amended hereby, the Agreement shall remain in full effect.

IN WITNESS WHEREOF, the Parties have caused this Amendment to the Employment
Agreement to be executed and delivered on December 13, 2009, to be effective
immediately.

 

XTO ENERGY INC.

By:

 

/s/ Vaughn O. Vennerberg, II

 

Name: Vaughn O. Vennerberg, II

Title: President

EMPLOYEE

/s/ Keith A. Hutton

Keith A. Hutton